                    IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS

In Re:

CAH ACQUISITION COMPANY #5, LLC,                          Case Number 19-10359-11 (REN)
d/b/a HILLSBORO COMMUNITY HOSPITAL,

                      Debtor.


                    CHAPTER 11 TRUSTEE’S MOTION FOR
           BANKRUPTCY RULE 2004 EXAMINATION OF DR. MICHAEL REEH


         COMES NOW Chapter 11 Trustee Brent King (the “Trustee”), by and through counsel,

Patricia E. Hamilton and Wesley F. Smith of Stevens & Brand, LLP, and for his Motion for

Bankruptcy Rule 2004 Examination of Dr. Michael Reeh (the “Motion”), states and alleges as

follows:

         1.    On March 13, 2019 (the "Commencement Date"), Cohesive, in its capacity as

court-appointed receiver, filed a voluntary petition for CAH Acquisition Company #5, LLC (the

"Debtor") under Chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code") in

the United States Bankruptcy Court for the District of Kansas (the "Bankruptcy Court").

         2.    On March 26, 2019, the Bankruptcy Court appointed the Trustee as the Chapter

11 Trustee for the Debtor pursuant to § 1104(a) of the Bankruptcy Code.

         3.    Prior to the Commencement Date, the District Court of Marion County, Kansas,

appointed Cohesive Healthcare Management + Consulting, LLC (“Cohesive”) as the receiver

for the Debtor, due in large part to the mismanagement of the Hospital by the then-current

management company – Empower H.M.S., LLC ("Empower"). This mismanagement led to

critical breakdowns affecting the Hospital's performance and its treatment of patients and

employees including, but not limited to, inadequate supplies, loss of staff due to nonpayment,

loss of health insurance for employees, failure of Empower to pay federal and state withholding

                 Case 19-10359     Doc# 139     Filed 06/27/19     Page 1 of 4
taxes on behalf of employees, and cancellation of workers' compensation insurance. The details

of Empower's negligent (and potentially criminal) activities are set forth more fully in the

Amended Emergency Consent Motion of Bank of Hays for Appointment of a Trustee under 11

U.S.C. § 1104 (Doc. 14).

       4.      Michael Reeh, M.D. (“Dr. Reeh”), is a physician operating a medical practice in

Hillsoboro, Kansas.

       5.      Since the Commencement Date, Dr. Reeh has made written and oral statements to

third parties regarding the Debtor, the Debtor’s operations, the Trustee, and Cohesive.

       6.      The Trustee seeks to conduct an examination of Dr. Reeh pursuant to Rule 2004

of the Federal Rules of Bankruptcy Procedure (the “Rule 2004 Exam”).

       7.      The Rule 2004 Exam is necessary to assist the Trustee in the administration of the

Bankruptcy Estate and the Trustee’s efforts to market and sell the Debtor’s assets.

       8.      On June 26, 2019, the Trustee, by and through his counsel, notified Dr. Reeh via

email of the date, time, and location for the Rule 2004 Exam.

       9.      Contemporaneous with filing this Motion, the Trustee has served Dr. Reeh with a

Subpoena, along with the witness fee and mileage reimbursement, commanding him to appear on

Tuesday, July 16, 2019, at 1:00 p.m. in the United States Courthouse, Courtroom 230, 401 North

Market Street, Wichita, Kansas 67202, to be examined pursuant to Fed. R. Civ. Proc. 45, made

applicable by Fed. R. Bankr. Proc. 9016 and Fed. R. Bankr. Proc. 2004.                The Subpoena

commands Dr. Reeh to bring with him copies of correspondence, records, reports, and

documents as more fully described in Exhibit A attached hereto (and also attached as an exhibit

to the Subpoena) (collectively, the “Documents”).

       10.     The Trustee requests that the Court enter an Order for Rule 2004 Exam, consistent

with the Subpoena issued by the Trustee, setting the Rule 2004 Exam of Dr. Reeh on Tuesday,

                                                2
                Case 19-10359       Doc# 139        Filed 06/27/19   Page 2 of 4
July 16, 2019, at 1:00 p.m., and to continue until concluded, at the United States Courthouse

located at 401 N. Market Street, Courtroom 230, Wichita, Kansas 67202, and to order that Dr.

Reeh produce copies of the Documents at the Rule 2004 Exam.

       WHEREFORE, the Trustee respectfully requests the Court grant his Motion for

Bankruptcy Rule 2004 Examination of Dr. Michael Reeh, commencing on July 16, 2019, at 1:00

p.m., at the United States Courthouse located at 401 N. Market Street, Courtroom 230, Wichita,

Kansas 67202, to continue until concluded; that Dr. Reeh be ordered to produce the Documents

at the Rule 2004 Exam; and such other and further relief as the Court deems fair, just, and

equitable.

                                            Respectfully Submitted,
                                            STEVENS & BRAND, LLP

                                            By:    s/ Patricia E. Hamilton
                                            PATRICIA E. HAMILTON, #13263
                                            WESLEY F. SMITH, #18517
                                            917 S.W. Topeka Boulevard
                                            Topeka, Kansas 66612
                                            Telephone ~ (785) 408-8000
                                            Facsimile ~ (785) 408-8003
                                            E-Mail ~ WSmith@StevensBrand.com
                                            E Mail ~ PHamilton@StevensBrand.com
                                            Counsel for Chapter 11 Trustee Brent King



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of June, 2019, a true and correct copy of the above
and foregoing Chapter 11 Trustee’s Motion for Bankruptcy Rule 2004 Examination of Dr.
Michael Reeh was electronically filed with the U.S. Bankruptcy Court, District of Kansas, was
sent by electronic mail to all parties receiving notices electronically via the Court’s CM/ECF
noticing system, and was sent by first-class U.S. Mail, postage prepaid, to the following:

       Dr. Michael Reeh                            Dr. Michael Reeh
       952 220th Street                            104 N. Washington Street
       Hillsboro, KS 67063                         Hillsboro, KS 67063

                                              s/ Patricia E. Hamilton
                                            PATRICIA E. HAMILTON, #13263
                                               3
                Case 19-10359      Doc# 139        Filed 06/27/19   Page 3 of 4
In Re:
CAH ACQUISITION COMPANY #5, LLC,
d/b/a HILLSBORO COMMUNITY HOSPITAL
Case Number 19-10359-11 (REN)


                             ATTACHMENT TO
       CHAPTER 11 TRUSTEE’S SUBPOENA AND MOTION FOR BANKRUPTCY
             RULE 2004 EXAMINATION OF MICHAEL REEH, M.D.


Production: YOU ARE COMMANDED to produce at the time, date, and place set forth in the
attached Subpoena, the following documents, electronically stored information, or objects, and to
permit inspection, copying, testing, or sampling of the material:

      All communication (written and electronic) in the possession of Michael Reeh, M.D.,
       (“Dr. Reeh”) relating to Hillsboro Community Hospital sent from or received by Dr.
       Reeh from January 1, 2019, to the present;

      All memos or notes (written and electronic) prepared by or in the possession of Dr. Reeh
       regarding the operation or management of Hillsboro Community Hospital from January
       1, 2019, to the present; and

      All documents, records, or statements (written and electronic) in the possession of Dr.
       Reeh regarding the operation or management of Hillsboro Community Hospital from
       January 1, 2019, to the present.




                Case 19-10359       Doc# 139     Filed 06/27/19     Page 4 of 4
